 

 

 

 

 

Exhibit 10.1

A close up of a logo Description generated with high confidence
[g791379d791379dex101x0x0.jpg]

 

 

 

 

 

July 1, 2019

 

 

 

 

 

 

 

 

 

Mr. Richard L. Carrión

 

 

 

Chairman of the Board

 

 

 

Popular, Inc.

 

 

 

PO Box 362708

 

 

 

San Juan PR 00936-2708

 

 

 

 

 

 

 

 

Dear Richard:

 

 

 

 

 

 

 

 

Pursuant to your recent decision to transition from your current role of
Executive Chairman to non-executive Chairman of the Board of Directors (the
“Board”) of Popular, Inc. (the “Corporation”) and certain of its wholly-owned
subsidiaries effective on July 1, 2019, and as discussed and approved by the
Board on June 28, 2019, you are entitled to non-employee director compensation
pursuant to the Corporation’s director compensation program. Set forth below are
the terms of your compensation as Chairman of the Board as approved by the
Board:

 

 

 

 

 

-

A chairman retainer fee (the “Chairman Retainer”) of $150,000 (payable in cash
or in equity, at your option) in recognition of your leadership role as Chairman
of the Board.

 

 

 

 

 

-

A grant (the “Equity Grant”) of $125,000 (payable in equity) under the Popular,
Inc. 2004 Omnibus Incentive Plan (the “Omnibus Plan”);

 

 

 

 

 

-

A retainer fee (the “Annual Retainer”) of $75,000 (payable in cash or in equity,
at your option);

 

 

 

 

 

All equity payments may be received in either immediately vested Restricted
Stock or Restricted Stock Units, at your option.

 

 

 

 

 

The compensation attributable to the period commencing on July 1, 2019 and
ending on the day before the 2020 annual shareholders’ meeting, will be based on
the annual compensation program, adjusted on a prorated basis (corresponding to
10 out of 12 months), as follows:

 

 

 

 

 

-

Equity Grant:

$ 104,167

 

 

-

Annual Retainer: 

$ 62,500

 

 

-

Chairman Retainer: 

$ 125,000

 

 

 

 

 

 

 

For each subsequent year that you are elected Chairman of the Board you will
receive the annual compensation set forth above, subject to any changes approved
by the Board. The annual compensation period will commence on the day of the
corresponding annual shareholders’ meeting and end on the day before the
following year’s annual shareholders’ meeting.

 

 

 

 

 

In support of your role as Chairman, the Corporation will provide you an office
with administrative support in the headquarters of the Corporation,
reimbursement of travel and representation expenses directly related to the
performance of your duties as Chairman and, when in Puerto Rico, the use of a
dedicated corporate vehicle and personal security assigned from the Banco
Popular de Puerto Rico Asset Protection Department.

 

 

 

 

 

The Annual Retainer and the Chairman Retainer will be paid in cash, unless you
elect to receive the payment in the form of equity under the Omnibus Plan, as
provided below. The Equity Grant and any retainers which you elect to receive in
the form of equity will be paid in the form of Restricted Stock, unless you
elect to receive the payment in Restricted Stock Units. Shares of Restricted
Stock will vest immediately on the grant date and be issued to you on such date.
If you elect to receive the equity component of your compensation in the form of
Restricted Stock Units, you will elect to receive the shares of stock of the
underlying Restricted Stock Units in one of the two following forms:

 

 

 

 

 

·          

Lump-Sum – You will receive the shares of stock of the underlying Restricted
Stock Units on the 15th of August immediately following the date you cease to be
a director of the Corporation.

 

 

 

 

 

·          

Annual Installments – You will receive the shares of stock of the underlying
Restricted Stock Units in equal annual installments on each 15th of August of
the 1st, 2nd, 3rd, 4th and 5th year after you cease to be a director of the
Corporation.

 

 

 

 

 

In order to make the elections discussed above, you must return to us the
attached Director Compensation Election Form not later than July 5, 2019. If you
do not submit the Director Compensation Election Form prior to such date, the
Annual Retainer and the Chairman Retainer will be payable to you in cash and the
equity component of your compensation will be payable to you in immediately
vested Restricted Stock. Once you have made an election it will be applicable to
all future payments, unless you notify us in writing of your desire to change
the election. You may make such change in connection with future payments, by
sending us a written notice no later than the 31st of December of the year
preceding the date of the Corporation’s annual shareholders’ meeting to which
the change would be in effect.

 

 

 

 

 

The number of shares of Restricted Stock or Restricted Stock Units (depending on
your election) to be delivered in payment of the Equity Grant, the Annual
Retainer and the Chairman Retainer, as applicable, will be determined by
dividing the corresponding amount of the payment in cash by the closing price of
the Corporation’s common stock on the grant date of the award, as determined by
the Equity Award Grant Procedures of the Corporation.

 

 

 

 

 

The Restricted Stock Units will be subject to the terms and conditions of the
Restricted Stock Unit Award Agreement attached hereto. To the extent that cash
dividends are declared and paid on the Corporation’s outstanding common stock
after the award of Restricted Stock Units but before the actual shares of common
stock are delivered, you will receive an additional number of Restricted Stock
Units that reflect reinvested dividend equivalents.

 

 

 

 

 

We have enclosed the following documents in connection to your compensation:

 

 

 

 

 

1.       

Director Compensation Election Form;

 

 

 

 

 

 

 

2.       

Restricted Stock Unit Award Agreement; and

 

 

 

 

 

 

 

3.       

Omnibus Plan.

 

 

 

 

 

 

 

Please complete and sign the Director Compensation Election Form and the
Restricted Stock Unit Award Agreement where indicated, and return the executed
documents to the Corporate Secretary’s Office. Please retain a copy of the
documents for your records.

 

 

 

 

 

Cordially,

 

 

 

 

 

 

 

 

 

/s/ Javier D. Ferrer

 

 

 

 

 

 

 

 

Javier D. Ferrer

 

 

 

 

Executive Vice President,

 

 

 

Chief Legal Officer & Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

               

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

[g791379d791379dex101x1x0.jpg]

 

 

 

 

 

 

DIRECTOR COMPENSATION ELECTION FORM

 

 

 

 

 

 

 

 

 

 

 

 

Name: Richard L. Carrión

 

 

 

 

 

 

 

 

 

 

This Election Form is subject to all the terms and conditions of Popular, Inc.’s
(the “Corporation”) 2004 Omnibus Incentive Plan, as amended (the “Plan”) and the
Restricted Stock Unit Award Agreement (as applicable) executed by me and the
Corporation in connection with this Election Form (the “Agreement”). I
acknowledge that I have received the letter informing me of my compensation as
Non-Executive Chairman of the Board of Directors of the Corporation (the
“Board”) and/or certain of its wholly-owned subsidiaries commencing on July 1,
2019 and continuing until such compensation is changed by the Board and that I
agree with the terms set forth therein. Capitalized terms used in this Election
Form but not defined herein shall have the meanings set forth in the Plan.

 

 

 

 

 

 

In accordance with the Plan and the Agreement, I hereby make the following
elections with respect to the compensation to be received by me for my services
as Non-Executive Chairman of the Board and/or certain of its wholly-owned
subsidiaries for the period commencing on July 1, 2019 and continuing in future
years:

 

 

 

 

 

 

Election I

 

 

 

 

 

ANNUAL RETAINERS

 

 

 

 

 

 

 

I hereby elect to receive the Annual Retainer and Chairman Retainer component of
my compensation for the period commencing on July 1, 2019 and continuing for
future years in the following form (select only one):

 

 

CASH

EQUITY

 

 

 

 

X

 

 

 

 

 

 

 

 

 

Election II

 

 

 

 

 

 

EQUITY AWARDS

 

 

 

 

 

 

 

 

I hereby elect to receive the Equity Grant component of my compensation and any
annual retainers which I elected to receive in the form of equity in Election I
above) for the period commencing on July 1, 2019 and continuing for future years
in the following form (select only one):

 

 

 

 

 

 

·          

Restricted Stock – The shares of Common Stock will vest immediately on the grant
date and be issued to the Director on such date.

 

 

 

 

 

 

·          

Restricted Stock Units - The delivery of the shares of Common Stock of the
underlying Restricted Stock Unit Award will be deferred to a future date
selected by the Director in Election III below.

 

 

 

 

 

 

 

 

RESTRICTED STOCK

RESTRICTED

STOCK UNITS

 

 

 

 

 

X

 

 

Election III

 

 

 

 

 

DEFERRAL OF SETTLEMENT OF RESTRICTED STOCK UNITS

 

 

 

 

 

 

 

To be completed only if you selected “Restricted Stock Units” in Election II
above.

 

 

 

 

 

 

I hereby defer the settlement of the Restricted Stock Units granted to me by the
Corporation and elect to receive the shares of Common Stock of the underlying
Restricted Stock Units (including any additional Restricted Stock Units
resulting from dividend equivalents) in the following form (select only one):

 

 

 

 

 

 

·          

Lump-Sum – The Director will receive the shares of Common Stock of the
underlying Restricted Stock Unit Award on the 15th of August immediately
following the date the Director ceases to be a director of the Corporation.

 

 

 

 

 

 

·          

Annual Installments – The Director will receive the shares of Common Stock of
the underlying Restricted Stock Unit Award in equal annual installments on each
15th of August of the 1st, 2nd, 3rd, 4th and 5th year after the Director ceases
to be a director of the Corporation.

 

 

 

 

 

 

 

 

LUMP-SUM DISTRIBUTION

ANNUAL INSTALLMENTS

 

 

 

 

X

 

 

 

 

 

 

 

 

 

I acknowledge that, notwithstanding any deferral election I make under this
Election Form, as set forth in the Agreement, in the event of my death or a
Change of Control, the settlement of my Restricted Stock Units will accelerate
and be settled as soon as practicable but in no event more than sixty (60) days
following my death or such Change of Control.

 

 

 

 

 

 

Other Information:

 

 

 

 

 

 

 

 

 

 

I hereby inform the Corporation that my place of residence for tax purposes is:

 

 

 

 

 

 

 

The Commonwealth of Puerto Rico

 

 

 

 

Mainland United States of America

 

 

 

 

Other: ____________________

 

 

 

 

 

 

 

 

 

I hereby instruct the Corporation to deliver and deposit the shares of Common
Stock awarded to me as part of my compensation to my account at:

 

 

 

 

 

Popular Securities (Account Number: _____________)

 

 

 

Popular, Inc.’s Dividend Reinvestment and Stock Purchase Plan (Account Number:
__________)

 

Other: ____________________ (Account Number: _________________)

 

 

 

 

 

 

This Election Form will become irrevocable with respect to the grant year to
which it applies and shall be effective for subsequent grant years until I file
with the Corporation a new Election Form revoking or changing such election in
accordance with the requirements of Section 409A of the U.S. Code and the
procedures specified by the Corporate Governance & Nominating Committee. To be
effective, any revocation or change of this Election Form must be filed by
December 31st of the year preceding the date of the Corporation’s annual
shareholders meeting to which the revocation or change is made. I understand
that this Election Form may be revoked or changed in accordance with the
requirements of Section 409A of the U.S. Code, or that I may need to complete
another Election Form for future compensation, if the terms of the Plan are
amended. I further understand that the ability to make a subsequent deferral
election may not be available to me in the future if the Corporation changes the
Plan or its Plan administration policies. I am aware that any elections I have
hereby made may have significant tax consequences to me and, to the extent I
deem necessary, I have received advice from my personal tax advisor before
making this deferral election. This Election Form is in all respects subject to
the terms and conditions of the Plan and the Agreement. Should any inconsistency
exist between this Election Form, the Plan, and/or the Agreement, then the
provisions of either the Plan or the Agreement will control.

 

 

 

 

 

 

The undersigned hereby agrees to be bound by this Election Form and agrees to
comply with the terms and conditions of the Plan, the Agreement (as applicable),
and the elections set forth herein.

 

 

 

 

 

 

Please send the executed version of this Election Form to the Corporate
Secretary’s Office no later than July 5, 2019.

 

 

 

 

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

 

 

 

 

By: /s/ Richard L. Carrión

 

 

 

 

 

 

 

 

 

Name: Richard L. Carrión

 

 

 

Date: July 1st, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

POPULAR, INC.

 

 

 

 

 

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

 

 

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and entered
into as of July 1st, 2019, by and between Popular, Inc. (the “Corporation”) and
Richard L. Carrión (“Director”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them under the Plan (as
defined therein).

 

 

 

 

 

WHEREAS, the Corporation maintains the Popular, Inc. 2004 Omnibus Incentive
Plan, as amended (the “Plan”);

 

 

 

 

 

WHEREAS, in connection with the Director’s service as a member of the Board of
Directors of the Corporation and/or certain of its wholly-owned subsidiaries,
the Corporation desires to grant Restricted Stock Units to the Director, subject
to the terms and conditions of the Plan and this Agreement; and

 

 

 

 

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

 

 

 

 

1.Award of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan, in consideration of Director’s services as a member of
the Board of Directors of the Corporation and/or certain of its wholly-owned
subsidiaries, the Corporation hereby grants to the Director the number of
Restricted Stock Units (“RSUs”) set forth from time to time in Annex I of this
Agreement (the “Award”). Annex I will be delivered to the Director upon each
Award and will form part of this Agreement. Each RSU represents the unfunded and
unsecured promise of the Corporation to issue to the Director one share of
Common Stock, par value $.01 per share, of the Corporation on the Settlement
Date (as set forth in Section 4 hereof). No fractional RSUs shall be issued.
Whenever the computation of the number of RSUs to be awarded results in a
fractional amount, such amount shall be rounded up to the next greater whole
number of RSUs.

 

 

 

 

 

2.Vesting and Transfer Restrictions. The RSUs awarded under this Agreement shall
vest and become non-forfeitable on the Grant Date (as set forth in Annex I) of
such Award. The RSUs may not be assigned, transferred, pledged or otherwise
disposed of in any way other than by the Last Will and Testament of the Director
or the laws of descent and distribution, subject to the bylaws of the
Corporation. Any RSUs held by a beneficiary shall be subject to the restrictions
imposed on such RSUs by this Agreement and the Plan. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect.

 

 

 

 

 

3.Election to Defer Receipt of Shares.The Director has elected to defer, to some
future date as provided in Section 4 of this Agreement and set forth in Annex I,
the receipt of all the shares of Common Stock underlying the Award granted
pursuant to this Agreement (the “Shares”). In order to defer the receipt of the
Shares, the Director has completed and filed an election form with the Plan
administrator, which election form is incorporated herein by reference.

 

 

 

 

 

4. Settlement Date and Issuance of Shares. The Director has elected to receive
the Shares in one of the following manners (each a “Settlement Date”) as set
forth in Annex I hereto:

 

 

 

 

 

a)       

Lump-Sum. The Director will receive the Shares on the 15th of August immediately
following the date the Director ceases to be a director of the Corporation, or

b)       

Annual Installments. The Director will receive the Shares in equal annual
installments on each 15th of August of the 1st, 2nd, 3rd, 4th and 5th year after
the Director ceases to be a director of the Corporation.

 

 

 

 

 

On the Settlement Date selected by the Director, the Corporation shall issue to
the Director the Shares as provided in this section.

 

 

 

 

 

5.Death; Change of Control. Notwithstanding the forgoing or anything in this 
Agreement or any deferral election form to the contrary, in the event of the
Director’s death or a Change of Control, the Settlement Date of the Award shall
accelerate and the Award shall be settled as soon as practicable but in no event
more than sixty (60) days following the date of the Director’s death or such
Change of Control.

 

 

 

 

 

6.Rights as Stockholder. The Director shall not have any rights (including
voting rights) of a shareholder of the Corporation with respect to the RSUs
until the Shares have been issued to the Director on the Settlement Date.

 

 

 

 

 

7.Dividend Equivalents. To the extent that cash dividends are declared and paid
on the Corporation’s outstanding Common Stock after the Grant Date but before
the Settlement Date of the Award, the Director shall receive an additional
number of RSUs that reflect reinvested dividend equivalents. The dividend
equivalents will be equal in value (based on the reported dividend rate on the
date dividends are paid) to the amount of dividends that would have been paid on
the Shares not yet delivered to the Director (the “Dividend Equivalents”). The
Director shall receive as of the date of the dividend payment a number of RSUs
equal to the amount of the cash dividend paid by the Corporation on a single
share of Common Stock multiplied by the number of RSUs awarded under this
Agreement, divided by the Fair Market Value of the Common Stock of the
Corporation on the date of the dividend payment (the “Dividend Equivalent
RSUs”). The Dividend Equivalent RSUs will be delivered to the Director as soon
as practicable following the date of the dividend payment and will vest
immediately. The underlying shares of Common Stock of such Dividend Equivalent
RSUs will be issued to the Director on the Settlement Date in accordance with
Section 4 and Annex I of this Agreement, in the same manner as the Shares are
issued. Dividend Equivalent RSUs obtained by the Director will also be entitled
to obtain Dividend Equivalents in accordance with this Section 7, when cash
dividends are declared and paid by the Corporation. Shares of Common Stock
underlying Dividend Equivalent RSUs shall also be referred to herein as
“Shares”.

 

 

 

 

 

8.Tax Matters.

 

 

 

 

 

a)       

Tax Witholding. The Director shall be solely responsible for any applicable
taxes (including, without limitation, income and excise taxes) and penalties,
and any interest that accrues thereon, incurred in connection with the Award and
any Dividend Equivalent RSUs.  The Corporation may withhold or cause to be
withheld from the Award and any Dividend Equivalent RSUs (or Director’s other
compensation) any Federal, Puerto Rico, state or local taxes required by law to
be withheld with respect to such Award or Dividend Equivalent RSUs. By
acceptance of this Agreement, Director agrees to such deductions. If a tax
withholding is required under applicable law, the Corporation will withhold
shares of Common Stock with a value equal to the payment of the taxes that the
Corporation determines it is required to withhold under applicable tax laws with
respect to the Award and any Dividend Equivalent RSUs (with such withholding
obligation determined based on any applicable minimum statutory withholding
rates), in connection with the issuance of the Shares thereof. The Corporation
will use the Fair Market Value of the Common Stock on the Settlement Date in
order to determine the number of shares to be withheld. If the Director wishes
to remit cash to the Corporation (through payment deductions or otherwise), in
each case in an amount sufficient in the opinion of the Corporation to satisfy
such withholding obligation, the Director must notify the Corporation in advance
and do so in compliance with all applicable laws and pursuant to such rules as
the Corporation may establish from time to time, including, but not limited to,
the Corporation’s Insider Trading Policy.

b)       

Section 409A.  The intent of the parties is that the Award and any Dividend
Equivalent RSUs granted hereunder comply with Section 409A of the U.S. Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
this Agreement, the Plan and the deferral election form shall be interpreted and
be administered to be in compliance therewith. Notwithstanding anything to the
contrary, the Director shall not be considered to have ceased to be a director
or to have terminated service with the Corporation for purposes of this
Agreement until the Director has incurred a “separation from service” from the
Corporation within the meaning of Section 409A of the U.S. Code.  In addition,
for purposes of this Agreement, each amount to be paid to the Director pursuant
to this Agreement shall be construed as a separate payment for purposes of
Section 409A of the U.S. Code.

 

 

 

 

 

9.Securities Law Compliance. The delivery of all or any of the Shares under this
Agreement shall only be effective at such time as the issuance of such Shares
will not violate any state or federal securities or other laws. The Corporation
is under no obligation to effect any registration of Shares under the Securities
Act of 1933 or to effect any state registration or qualification of the Shares.
The Corporation may, in its sole discretion, delay the delivery of the Shares or
place restrictive legends on such Shares in order to ensure that the issuance of
any Shares will be in compliance with federal or state securities laws and the
rules of NASDAQ or any other exchange upon which the Corporation’s Common Stock
is traded. If the Corporation delays the delivery of the Shares in order to
ensure compliance with any state or federal securities or other laws, the
Corporation shall deliver the Shares at the earliest date at which the
Corporation reasonably believes that such delivery will not cause such
violation, or at such other date that may be permitted under law.

 

 

 

 

 

10. Agreement not a Service Contract.  This Agreement is not an employment or
service contract, and nothing in this Agreement nor the Plan shall be deemed to
confer on Director any right to continue in the service of, or to continue or
establish any other relationship with, the Corporation or its subsidiaries, as
applicable, or limit in any way the right of the Corporation or its subsidiaries
or its shareholders to terminate its relationship with the Director at any time.

 

 

 

 

 

11. Plan Governs.  This Agreement is subject to the terms and conditions of the
Plan, which is incorporated herein by reference and which the Director hereby
acknowledges receiving a copy. The Director agrees to be bound by all terms and
provisions of the Plan and related administrative rules and procedures,
including, without limitation, terms and provisions and administrative rules and
procedures adopted and/or modified after the granting of the Award. If any
provisions hereof are inconsistent with those of the Plan, the provisions of the
Plan shall control.

 

 

 

 

 

12. Notices.  Any notices required to be given or delivered to the Director or
the Corporation under the terms of this Agreement or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Corporation to the Director, five (5) days
after deposit in the United States mail, postage prepaid, addressed to the
Director at the last address the Director provided to the Corporation.  Notice
to the Corporation shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by mail to the
Corporation by the Director, five (5) days after deposit in the United States
mail, postage prepaid, addressed to Chief Legal Officer, Popular, Inc. Board of
Directors (751), PO Box 362708, San Juan, Puerto Rico 00936-2708.

 

 

 

 

 

13. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Puerto Rico, without regard to
principles of conflicts of laws.

 

 

 

 

 

14. Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Agreement, but such provision shall be fully
severable and the Agreement shall be construed and enforced as if the illegal or
invalid provision had never been included in the Agreement.

 

 

 

 

 

15. Successors.   This Agreement shall be binding upon and inure to the benefit
of any successors or assigns of the Corporation. Subject to the restrictions on
transfer set forth herein, this Agreement and the Plan shall be binding upon
Director and Director’s heirs, legatees, executors, administrators, legal
representatives, and successors.

 

 

 

 

 

16. Counterparts.  This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same instruments, and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.

 

 

 

 

 

 

[Signature Page Follows]

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
July 1st, 2019.

 

 

 

 

 

POPULAR, INC.

 

DIRECTOR

 

 

 

 

 

By:   /s/ Javier D. Ferrer

 

By:  /s/ Richard L. Carrión

 

 

 

 

 

Name:  Javier D. Ferrer

 

Name:  Richard L. Carrión

Title:  Executive Vice President,

 

 

 

Chief Legal Officer and Secretary

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

ANNEX I

 

POPULAR, INC.

 

 

RESTRICTED STOCK UNIT AWARD

 

 

 

 

 

 

 

 

 

 

 

Recipient:  ___________

 

 

 

 

 

 

 

 

Grant Date: ________ _____, 2019

 

 

 

Total Dollar Value of Award:  $__________

 

 

Common Stock Market Price on Grant Date:  $_________

 

 

 

 

 

 

Restricted Stock Units Awarded: ________

 

 

 

 

 

 

 

 

 

 

 

 

Settlement Date selected by the Director on the Director Compensation Election
Form:

 

 

 

 

 

__________ Lump-Sum  – the 15th of August immediately following the date the
Director ceases to be a director of the Corporation.

 

 

 

 

 

__________ Annual Installments – each 15th of August of the 1st, 2nd, 3rd, 4th
and 5th year after the Director ceases to be a director of the Corporation.

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------